DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘ultrasound-producing mechanism’ in claims 18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krolik et al. (US Pub. No. 2010/0036410 A1 - first interpretation of tip member 170).
Regarding claim 1, Krolik et al. disclose a catheter 110 (Figs. 7 & 8), comprising: a core wire 130 (Figs. 7 & 8) at least partially disposed within a lumen of an elongate body 120 (Figs. 7 & 8) including a proximal terminus and a distal terminus of the core wire 130; a sonic connector 164 (generic connector 164 - Fig. 7) at the proximal terminus of the core wire 130 configured to couple to an ultrasound-producing mechanism (the connector 164 is capable of being coupled to an ultrasound-producing mechanism that is able to receive such a threaded projection; EXAMINER NOTE: no ultrasound-producing mechanism is being positively claimed and the connector only needs to be capable of connecting to such a mechanism, no further structural requirements besides ‘connector’ have been claimed so as to preclude the connector in Bonutti’s device); and a tip member 170 (Figs. 7 & 8) at the distal terminus of the core wire 130, wherein: the tip member 170 is welded to the core wire 130 at one or more 
The claimed phrase ‘the tip member is welded to the core wire’ can be treated as a product by process limitation (welding is a process by which metals pieces or parts are joined by heating the surfaces to a melting point - no additional materials are used in welding, thereby not providing further structural/material requirements to the claim). As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 8, Krolik et al. further disclose wherein the tip member 170 flares from the core wire 130 at the one or more weld-free locations in a helical bulge (helical bulging occurs proximally of the weld location 178 - Fig. 7).  
Regarding claim 11, Krolik et al. disclose a catheter 110 (Figs. 7 & 8), comprising: a tip member 170 (Figs. 7 & 8) at a distal terminus of a core wire 130 (Figs. 7 & 8) configured for ultrasound-based atherectomy of one or more intravascular lesions (the preceding configured to statement does not structurally differentiate the claimed catheter from Krolik et al.’s catheter and still does not require an ultrasound-producing mechanism or the like in the claimed structure; since Krolik et al.’s catheter has a connector portion 164 that could be connected to an ultrasound-producing mechanism, it is considered to meet any functionality that is required structurally by the claim), wherein: the tip member 170 is connected to the core wire 130 at one or more weld locations 178 (Fig. 7; paragraphs [0102] & [0103]) between the tip member 170 and the core wire 130, and the tip member 170 flares from the core wire 130 at one or more weld-free locations between the tip member 170 and the core wire 130 (helically flares proximally of the weld location 178 - Fig. 7).  
The claimed phrase ‘the tip member is welded to the core wire’ can be treated as a product by process limitation (welding is a process by which metals pieces or parts are joined by heating the surfaces to a melting point - no additional materials are used in welding, thereby not providing further structural/material requirements to the claim). As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 16, Krolik et al. further disclose wherein the tip member 170 flares from the core wire 130 at the one or more weld-free locations in a helical bulge (helical bulging occurs proximally of the weld location 178 - Fig. 7), and wherein the helical bulge is minimally flared near a weld (regarding ‘helical seam weld’ the type of weld performed does not differentiate the structure of the claimed product from the product of Krolik et al.- see product-by-process discussion presented in claim 11) about one turn of the weld and maximally flared between the weld about the one turn of the weld and the weld about an adjacent turn of the weld (maximal flaring occurs proximally of the weld location 178 - Fig. 7).  
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krolik et al. (US Pub. No. 2010/0036410 A1 - second interpretation of tip member 150).
Regarding claim 11, Krolik et al. disclose a catheter 110 (Figs. 7 & 8), comprising: a tip member 150 (Figs. 7 & 8) at a distal terminus of a core wire 120 (Figs. 7 & 8) configured for ultrasound-based atherectomy of one or more intravascular lesions (the preceding configured to statement does not structurally differentiate the claimed catheter from Krolik et al.’s catheter and still does not require an ultrasound-producing 
The claimed phrase ‘the tip member is welded to the core wire’ can be treated as a product by process limitation (welding is a process by which metals pieces or parts are joined by heating the surfaces to a melting point - no additional materials are used in welding, thereby not providing further structural/material requirements to the claim). As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 13, Krolik et al. further disclose wherein the tip member 150 flares from the core wire 120 at the one or more weld-free/connection free locations in a circumferential bulge about a medial portion of the tip member 150 (maximal flaring at middle portion of tip member 150 - Fig. 7), and wherein the circumferential bulge is minimally flared near a weld/connection 152 about a proximal end of the tip member 150 (proximal end of tip member 150 tapers to a minimum at the proximal and distal connection points 152, 154 - Fig. 7) and maximally flared about a middle of the medial portion maximal flaring at middle portion of tip member 150 - Fig. 7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pat. No. 5,197,971) in view of Sater (US Pat. No. 7,597,703 B2).
Regarding claim 1, Bonutti discloses a catheter 10 (Figs. 1 & 2 show overall generic structure of the device), comprising: a core wire 18 (Figs. 1 & 2) at least partially disposed within a lumen of an elongate body 14 (Figs. 1 & 2) including a proximal terminus and a distal terminus of the core wire 18; a sonic connector 22 (generic connector 22 - Fig. 2) at the proximal terminus of the core wire 18 configured to couple to an ultrasound-producing mechanism (the connector 22 is capable of being coupled to an ultrasound-producing mechanism that is able to receive such a threaded projection; EXAMINER NOTE: no ultrasound-producing mechanism is being positively claimed and the connector only needs to be capable of connecting to such a mechanism, no further structural requirements besides ‘connector’ have been claimed so as to preclude the connector in Bonutti’s device); and a tip member 60 (Figs. 1 & 2) at the distal terminus of the core wire 18, wherein: the tip member 60 is connected to the core wire 18 at one or more connection locations between the tip member 60 and the core wire 18 (arms 62 are each connected to the core wire 18 as seen in general overview Fig. 2), and the tip member 60 flares from the core wire 18 at one or more connection-free locations between the tip member 60 and the core wire 18 (the length of arms 62 that are not connected to the core wire 18 are able to expand and flare away from the core wire 18 as seen in general overview Fig. 2).  Bonutti fails to explicitly disclose that the connection locations of the tip member are made by welding.

In addition to the alternate ways to form such an expander mechanism, the claimed phrase ‘the tip member is welded to the core wire’ can be treated as a product by process limitation (welding is a process by which metals pieces or parts are joined by heating the surfaces to a melting point - no additional materials are used in welding, thereby not providing further structural/material requirements to the claim). As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 2’s limitation ‘wherein the one or more weld locations include welds selected from spot welds, seam welds, or a combination of spot welds and seam welds’, the type of weld performed does not differentiate the structure of the claimed product from the product of Bonutti - see product-by-process discussion presented in claim 1.  
Regarding claim 3, Bonutti further discloses wherein the manner in which the tip member 60 flares from the core wire 18 at the one or more connection-free locations is characteristic of ultrasonic activation of the tip member 60 (this limitation does not provide any further structural requirements of the tip member, just that the flaring of the tip member is characteristic of ultrasonic activation, which only really requires the tip member to ‘flare from the core wire’.  No further shape or structure of the flaring is defined as ‘characteristic of ultrasonic activation’ and as discussed in claim 1’s rejection, the claims do not require an ultrasound-producing mechanism).  
Regarding claim 4, Bonutti further discloses wherein the tip member 60 flares from the core wire 18 at the one or more connection-free locations in a plurality of longitudinal fins (arms 62 form fins when expanded/flared away from core wire 18 along their non-connected lengths - Fig. 2 at least).  
Regarding claim 5, Bonutti further discloses wherein the tip member 60 flares from the core wire 18 at the one or more connection-free locations in a circumferential bulge about a medial portion of the tip member 60 (annotated Fig. 2 below shows a line indicating the medial portion of the tip member 60 - as can be seen the tip member 

    PNG
    media_image1.png
    321
    302
    media_image1.png
    Greyscale

Regarding claim 6, Bonutti further discloses wherein the tip member 60 flares from the core wire 18 at the one or more connection-free locations in a plurality of longitudinal bulges (the length of the arm members 62 that are not connected to core wire 18 bulge away from the core wire 18 along a longitudinal direction - which is indicated in the below annotated Fig. 2).  

    PNG
    media_image2.png
    364
    479
    media_image2.png
    Greyscale

Regarding claim 7, Bonutti further discloses wherein the tip member 60 flares from the core wire at the one or more connection-free locations in a plurality of circumferential bulges (all non-connected points of the arms 62 along the longitudinal length of the arms are considered to be circumferential bulges along the length).  
Regarding claim 9, Bonutti further discloses wherein the tip member 60 flares from the core wire 18 at the one or more connection-free locations in a conical flare (Fig. 2 - arms expand in a conical shape), and wherein a distal end 20 of the core wire 18 optionally extends past a distal end of the tip member 60 (distal end 20 of core wire 18 is seen to extend past the distal ends of the arm members 62 in Figs. 1 & 2).  
Regarding claim 10, Bonutti further discloses wherein the catheter 10 is configured for ultrasound-based atherectomy of one or more intravascular lesions with the tip member (the preceding configured to statement does not structurally differentiate the claimed catheter from Bonutti’s catheter and still does not require an ultrasound-
Regarding claim 11, Bonutti discloses a catheter 10 (general overview seen in Figs. 1 & 2), comprising: a tip member 60 (Figs. 1 & 2) at a distal terminus of a core wire 18 configured for ultrasound-based atherectomy of one or more intravascular lesions (the preceding configured to statement does not structurally differentiate the claimed catheter from Bonutti’s catheter and still does not require an ultrasound-producing mechanism or the like in the claimed structure; since Bonutti’s catheter has a connector portion 22 that could be connected to an ultrasound-producing mechanism, it is considered to meet any functionality that is required structurally by the claim), wherein: the tip member 60 is connected to the core wire 18 at one or more connection locations between the tip member 60 and the core wire 18, and the tip member 60 flares from the core wire 18 at one or more connection-free locations between the tip member 60 and the core wire 18.  Bonutti fails to explicitly disclose that the connection locations of the tip member are made by welding.
However, Sater teaches an expander mechanism (Figs. 1-3) for a surgical instrument having expanding arms 42, 42’ attached to a core wire 40, 40’, similar to the construction of Bonutti’s expander mechanism, wherein the expander mechanism may be formed by cutting into a tube, cutting into a flat metal sheet and rolling up to form a tube, or by attaching separately formed arms to a tubular body as by welding (column 4, lines 14-22).  These methods of forming an expander mechanism having a plurality of arms attached to a core tube are considered to be well known processes in the art, as 
In addition to the alternate ways to form such an expander mechanism, the claimed phrase ‘the tip member is welded to the core wire’ can be treated as a product by process limitation (welding is a process by which metals pieces or parts are joined by heating the surfaces to a melting point - no additional materials are used in welding, thereby not providing further structural/material requirements to the claim). As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 12, Bonutti further discloses wherein the tip member (alternate tip member embodiment of Figs. 7 & 8) flares from the core wire 18 at the one or more connection-free locations in a plurality of longitudinal fins (arms 62 - two expanding sections 128 - Figs. 7 & 8), and wherein each fin 62 of the plurality of fins 62 is minimally flared near a connection (regarding ‘spot weld’ the type of weld performed 
Regarding claim 14, Bonutti further discloses wherein the tip member 60 flares from the core wire 18 at the one or more connection-free locations in a plurality of longitudinal bulges (the length of the arm members 62 that are not connected to core wire 18 bulge away from the core wire 18 along a longitudinal direction - which is indicated in the above annotated Fig. 2 - second version), and wherein each bulge of the plurality of bulges is minimally flared near a longitudinal connection (regarding ‘seam weld’ the type of weld performed does not differentiate the structure of the claimed product from the product of Bonutti - see product-by-process discussion presented in claim 11) and maximally flared between the connection and an adjacent connection (the maximum flare of arms 62 is between the two connected ends of the arms 62 - Fig. 2).  
Regarding claim 15, Bonutti further discloses wherein the tip member flares from the core wire at the one or more connection-free locations in a plurality of circumferential bulges (all non-connected points of the arms 62 along the longitudinal length of the arms are considered to be circumferential bulges along the length), and wherein each bulge of the plurality of bulges is minimally flared near a connection (regarding ‘circumferential seam weld’ the type of weld performed does not differentiate the structure of the claimed product from the product of Bonutti - see product-by-process discussion presented in claim 11)  and maximally flared between the 
Regarding claim 17, Bonutti further discloses wherein the tip member flares from the core wire at the one or more connection-free locations in a conical flare (Fig. 2 - arms expand in a conical shape), wherein the conical flare is minimally flared near a connection (regarding ‘circumferential seam weld’ the type of weld performed does not differentiate the structure of the claimed product from the product of Bonutti - see product-by-process discussion presented in claim 11) about a proximal end of the tip member 60 and maximally flared about a distal end of the tip member 60 (maximum flare at the connection to distal end 20 of core wire 18), and wherein a distal end 20 of the core wire 18 extends past the distal end of the tip member 60 (see Fig. 2).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al. (US Pub. No. 2003/0191474 A1) in view of Robertson et al. (US Pub. No. 2011/0196287 A1).
Regarding claim 18, Cragg et al. disclose a system 180 (Figs. 31 & 32), comprising: a) catheter assembly 208 (Figs. 31 & 32) comprising: a core wire 274 (Figs. 31 & 32) at least partially disposed within a lumen of an elongate body 208 including a proximal terminus and a distal terminus of the core wire 274 (Figs. 31 & 32); a sonic connector at the proximal terminus of the core wire (see Fig. 18 - proximal end is connected to ‘120’ energy source, further described in paragraph [0033] as ultrasonic energy); and a tip member 272 (Fig. 32) at the distal terminus of the core wire 274, wherein: the tip member 272 is welded/connected to the core wire 174 at one or more weld locations (proximal and distal connections for arm members 276) between the tip (The claimed phrase ‘the tip member is welded to the core wire’ can be treated as a product by process limitation (welding is a process by which metals pieces or parts are joined by heating the surfaces to a melting point - no additional materials are used in welding, thereby not providing further structural/material requirements to the claim). As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and the tip member 272 flares from the core wire 274 at one or more weld-free/connection free locations between the tip member 272 and the core wire 274 (the unconnected lengths between the proximal and distal connections of arms 276 flare outward from the core wire 274 - Fig. 32).  Although Cragg et al. discuss the use of ultrasonic energy to be applied to the cutting member/tip member 272 (paragraph [0033]), Cragg et al. fail to explicitly disclose5 P-18533.US02_CRB0262.USPATENTa console comprising: an ultrasound-producing mechanism configured to convert an electric current into a vibrational energy, wherein the sonic connector of the core wire is configured to couple to the ultrasound-
However, Robertson et al. teach a similarly functioning discectomy device using a rotatably cutting implement (at least paragraphs [0010] & [0011]), wherein the device includes a console comprising: an ultrasound-producing mechanism configured to convert an electric current into a vibrational energy, wherein the sonic connector of the core wire is configured to couple to the ultrasound-producing mechanism for ultrasound-based discectomy (paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the console/ultrasound-producing mechanism for discectomy devices suggested and taught by Robertson et al. as the ultrasonic energy means of Cragg et al.’s device, since such a mechanism is common in the discectomy/cutting art.
Regarding claim 19, Robertson et al. further teach wherein the ultrasound-producing mechanism comprises: an ultrasonic generator configured to convert an alternating electric current into a high-frequency current (paragraph [0189]), an ultrasonic transducer configured to convert the high-frequency current into the vibrational energy (paragraph [0189]); and an ultrasonic horn configured to augment an amplitude of the vibrational energy. wherein the sonic connector of the core wire is configured to couple to the ultrasonic horn (paragraph [0189]).  
Regarding claim 20, Cragg et al. further disclose wherein: the one or more weld/connection locations include welds selected from spot welds, seam welds. or a combination of spot welds and seam welds (the type of weld performed does not differentiate the structure of the claimed product from the product of Cragg et al. - see 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 16, 2021